       Case 7:20-cv-00127-DC-RCG Document 12 Filed 08/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION
EMILIO JUAN SANCHEZ                            §
                                               §
vs.                                            §   NO: MO:20-CV-00127-DC
                                               §
MIDLAND COUNTY SHERIFF’S                       §
DEPARTMENT                                     §

                                   FINAL JUDGMENT

       On this day the Court entered an Order dismissing Plaintiff’s case for want of

prosecution. The Court now enters its Final Judgment pursuant to Federal Rule of Civil

Procedure 58.

       Accordingly, it is hereby ORDERED that Plaintiff’s 42 U.S.C. §1983 Civil Rights

Complaint is DISMISSED FOR WANT OF PROSECUTION.

       Additionally, IT IS DISMISSED WITHOUT PREJUDICE.

       It is ORDERED that all other pending motions, if any, are DENIED AS MOOT, with

parties to bear their own costs.

       It is so ORDERED.

       SIGNED this 10th day of August, 2020.




                                         DAVID COUNTS
                                         UNITED STATES DISTRICT JUDGE
